Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. 1.114.  Applicant’s submission filed July 12, 2021 has been received and entered into the present application.  

Status of claims
The amendment filed on June 22, 2021 is acknowledged. Claims 40-41 and 43 have been withdrawn. Claims 1, 3, 6, 8, 13-15, 23-25, 36, 51 and 54-55 are under examination in the instant office action. 
Applicants' arguments, filed on June 22, 2021, have been fully considered but they are not found to be persuasive or moot in the following rejections, which are either reiterated or newly applied in view of the amendments.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  They constitute the complete set presently being applied to the instant application. 
	
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 3, 6, 8, 13-15, 23-25, 36, 51 and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 as amended recite the following new limitations: “optionally wherein the dermal filler is configured to at least partially coat the thread; and wherein at least one section of the thread is formulated in the shape of: " a grooved thread, wherein the groove is at least partly filled with the dermal filler; or " a porous thread, wherein the pores are at least partly filled with the dermal filler; or " a hollow thread, at least partly filled with the dermal filler; " and any combination thereof in lines 11-18. 
It is unclear whether 1)  both “wherein” clauses are limited by “optionally”, that is, the features introduced by both “wherein” clauses are optional and thus are not required; or 2) only the feature introduced by the first “wherein” clause is optional but the second one is required feature. Accordingly, the scope of the claim is indeterminate, rendering the claim indefinite.
The test for indefiniteness is “whether the claim delineates to a skilled artisan the bounds of the invention." SmithKline Beecham Corp. v. Apotex Corp., 74 USPQ2d 1398, 1404. Because of the ambiguities discussed above, one cannot be sure of the actual meets and bounds of the claim. All dependent claims are included.
For the examination purpose, both “wherein” clauses are limited by “optionally”, thus the features introduced by both “wherein” clauses are not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 13-15, 23-25, 36 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0018415 (cited in the IDS filed on 9/18/2049) in view of WO2014/041531. 
US 2013/0018415 discloses threads of at least one elongate synthetic collagen fiber (flexible solid matrix) for cosmetic uses (e.g., reducing wrinkle size) wherein the thread with the at least one elongate synthetic collagen fiber can be placed under the outer layer of skin (e.g., the epithelium) in a subdermal location to fill a crevice or void (abstract, [0007], [0008]). US 2013/0018415 further teaches that the thread is placed under an outer layer of skin using a needle attached to the thread (suture) and the needle can be inserted under the skin and used to pull a 
US 2013/0018415 also teaches that a "synthetic fiber" refers to any fiber-like material that has been formed and/or chemically or physically created or altered from its naturally-occurring state and synthetic collagen fibers can include non-collagenous components, such as particulates, hydroxyapatite and other mineral phases, or drugs that facilitate tissue growth ([0046]). In addition, US 2013/0018415 teaches that the fibers and/or constructs formed of the fibers can include compositions that contain therapeutic agents such as bisphosphonates, anti-inflammatory steroids, growth factors such as basic fibroblast growth factor, tumor growth factor beta, bone morphogenic proteins, platelet-derived growth factor, and insulin-like growth factors; chemotactic factors such fibronectin and hyaluronan; and extracellular matrix molecules such as aggrecan, biglycan, and decorin  (dermal fillers) ([0046]).  In addition, US 2013/0018415 disclose a kit comprising the thread and a needle ([0015] and [0017]). 
US 2013/0018415 teaches that the void filler can include a sterile package with at least one synthetic collagen fiber and gelatin hydrogel for implantation in a dry or partially hydrated state in the package ([0024]). US 2013/0018415 further teaches that the term "gelatin hydrogel" 
US 2013/0018415 further teaches that the thread can be a single-fiber, porous collagen thread ranging in diameter from 0.2 mm to 2 mm ([0068]) and the thread can comprises a plurality of braided and/or twisted synthetic collagen fibers, the thread having a diameter between about 0.1 mm to about 2 mm (claim 7)
While US 2013/0018415 teaches that the synthetic collagen fibers can contain non-collagenous components, such as particulates, hydroxyapatite and other mineral phases, US 2013/0018415 does not disclose a specific embodiment of the threads of the synthetic collagen fiber associated with a rigid or semi-solid dermal filler such as hydroxyapatite,  which is formulated in the shape of a plurality of particles having the average particle diameter of 10 to 100 micron and 10 to 50 micron, 20 to 50 micron, or 25 to 45 micron in claims 25 and 51-53. 
However, biocompatible ceramic skin augmentation materials, such as hydroxyapatite, were known to be efficient skin augmentation materials (dermal filler) due to the following  properties:  hydroxyapatite is a naturally occurring mineral form of calcium phosphate, hydroxyapatite comprises the mineral constituent of bone, therefore rendering it biocompatible and non-immunogenic when introduced into the body of a subject; hydroxyapatite is biodegradable following the same metabolic pathways as bone debris resulting from common bone fractures, yet is semi-permanent, as it lasts up to 3 years when implanted into a subject; moreover, when injected as small microspheres, hydroxyapatite acts as a scaffold that promotes new tissue formation similar to its surrounding environment; and inside skins such as the dermis, deposited particles of hydroxyapatite support fibroblastic ingrowth and new collagen formation as evidenced by WO2014/041531 (p2, lines 17-28). WO2014/041531 discloses the use of a skin augmentation composition comprising the biocompatible ceramic materials such as hydroxyapatite which is administered to a skin and/or subcutis of a subject with an  applicator for filling the undesired lines, wrinkles, depressed scars and folds of a subject's skin and restoring youthful fullness to the skin (abstract and claim 1).  WO2014/041531 further teaches that the biocompatible ceramic material such as hydroxyapatite is in the form of particles having a size of about 10-100 µm (p6, lines 23-30). In addition, it discloses that according to some embodiments, the biocompatible ceramic material comprises beads and/or particles having a size of up to 5, 10, 20, 30, 40, 50, 60, 70, 80, 90, 100 µm or 25-45 µm (p19, line 9-23). WO2014/041531 further discloses that said augmentation composition further comprises at least one type of skin augmentation material selected from the group consisting of: a biodegradable natural substance such as bovine collagen, porcine collagen, recombinant collagen, a biodegradable synthetic polymer, a non-biodegradable synthetic polymer, a non-biodegradable natural substance and combinations thereof (claim 8 and p7, lines 9-19). In addition,  WO2014/041531 discloses that  there are dozens of known dermal filling agents for which include autologous implantable materials, allogeneic products, xenogeneic products and synthetically derived products and available dermal fillers comprise biodegradable natural substances (such as collagen, gelatine, hyaluronic acid, dextran and dried acellular particulate dermal matrix), biodegradable synthetic polymers (such as poly-L-lactic acid, polyethylene oxide and carboxymethylcellulose), non-biodegradable synthetic polymers (such as polymethyl methacrylate, polyacrylamide, polyalkylimide and silicones) and combinations thereof (p2, lines 10-16). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add or apply the skin augmentation composition  ordinary skill in the art would have been motivated to do so on the reasonable expectation that the hydroxyapatite particles would provide additional skin augmentation properties when used with the synthetic collagen thread in reducing wrinkles.  
The hydroxylapatite particles of the prior art is the same rigid dermal filler as recited in claim 24. Thus, it necessarily gradually dissociates from the collagen thread (solid matrix) when used with the synthetic collagen thread as taught and motivated by the prior art and inherently has the same characteristics of the rigid dermal filler as recited in claims 13-14 because products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
As to new claims 54-55, WO2014/041531 teaches that addition of a salt to the composition may result in water diffusion into the composition, thus assisting in uniform dispersion of the biocompatible ceramic material 16780851 within the composition and/or within the treated area (p22, lines p22, lines 24-30). The salt is an osmotic agent that promotes the dissociation of the dermal filler from the thread as recited in claims 54-55. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add an osmotic agent such as salts for promoting diffusion of the biocompatible ceramic material such as hydroxyapatite because the salts would facilitate water to diffuse into the synthetic collagen thread comprising a dermal filler so that the thread would be swelled and the dermal filler could be dissociated from the thread.   

Response to Applicant’s arguments
Applicants argued that the claim 1 as amended are not taught by Brown et al, and Amir separately or in combination fail to teach, suggest or render obvious
In response, as stated above in the 112 (b) rejection, the features introduced by the amendments in claim 1 are optional features, thus claim 1 still encompasses the surgical suture 
For the foregoing reasons, Applicant’s arguments have not been found to be persuasive.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611